Exhibit 10.1

 

Outside Director Compensation Summary

 

Directors who are not employees of the Company or its subsidiaries receive an
annual cash retainer fee of $10,000. In addition, members of the Board of
Directors serving on the Compensation Committee, Nominating and Governance
Committee or Mergers and Acquisitions Committee receive annual cash compensation
of $5,000 per committee. Members of the Audit Committee receive $7,500 in annual
cash compensation and the Chairman of the Audit Committee receives $10,000 in
annual cash compensation. Under the 2004 Equity Incentive Plan, non-employee
directors receive grants of options to purchase up to 30,000 shares of InPhonic
Inc. common stock upon joining the Board of Directors and awards of 7,000 shares
of restricted stock and grants of options to purchase 3,000 shares of common
stock annually, as decided by the Compensation Committee. Directors are also
reimbursed for travel, lodging and other reasonable expenses related to
attendance at Board of Directors and committee meetings.